Opinion issued April 5, 2016




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-15-00858-CR
                               NO. 01-15-00859-CR
                           ———————————
                   BURTON LAMAR TURNER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 337th District Court
                           Harris County, Texas
                  Trial Court Case Nos. 1448052 & 1455210


                         MEMORANDUM OPINION

      In trial court cause number 1448052, appellant, Burton Lamar Turner,

pleaded guilty to the second degree felony of aggravated assault with a deadly

weapon without an agreed recommendation from the State on sentencing. In trial

court cause 1455210, Turner, pleaded guilty to the third-degree felony offense of
harassment of a public servant without an agreed recommendation from the State

on sentencing. On the aggravated assault with a deadly weapon offense, the trial

court sentenced Turner to 15 years’ incarceration in the Institutional Division of

the Texas Department of Criminal Justice (TDCJ-ID). On the harassment of a

public servant offense, the trial court sentenced Turner to 10 years’ incarceration in

TDCJ-ID, with the sentences to run concurrently. Appellant filed timely notices of

appeal.

      On March 8, 2016, appellant’s appointed counsel filed motions to dismiss

the appeals, in which he stated that Turner made the decision to dismiss his appeals

freely and voluntarily and with full understanding of the consequences.           The

motions are signed by Turner. The motions comply with Texas Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not issued an opinion in

these appeals. See TEX. R. APP. P. 42.2(b).

      Accordingly, we grant the motions and dismiss the appeals. TEX. R. APP. P.

43.2(f). Any pending motions are denied as moot.



                                     PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           2